TYSON, J.
One P. P. Johnson, who lived in this State, died leaving property in Florida and in this. State. Seth Johnson, the defendant in the court be-Ioav and appellant here, was appointed administrator of the estate in Florida and also in this State. The plaintiff brought suit against him as the representative of the estate in the Florida court, and on December 17, 1897, recovered a judgment against him. The present action is brought upon that judgment against him as the representative of the estate in Alabama. The question presented is, whether he is bound in this jurisdiction by that judgment.
In Jefferson v. Beall, 117 Ala. 436, this court held that letters of administration have no extra-territorial operation; and a judgment rendered in a foreign State against an administrator appointed in this State is void, whether objection is or is not made to the exercise of jurisdiction by the foreign court, and such judgment will not. support an action in this State against the same or 'Other administrator. Says the court: “The accepted theory of administrations is that the right and liability is purely representative, and exists only by force of the official character, and so cannot pass beyond the jurisdiction which grants it,, and reserves to itself full and exclusive authority over all the assets of the estate within its limits.” The principle is fully sustained by numerous cases in other jurisdictions which can be found in a note on page 101 of 27 L. R. A. Indeed it is the established doctrine of the courts of this country.
It is equally as well settled that an action of debt will not lie against an administrator in one State, *226oxx a judgment recovered against a different administrator of the same intestate, appointed under the authority of another State. The reason is “that, where administrations are granted to different persons in different States, they are so far deemed independent of each other that a judgment obtained against one will furnish no right of action against the other, to affect assets received by the latter in virtue of his own administration; for in contemplation of law there is no privity between him and the other administrator.”—Story on Conflict of Laws, § 522; Brodie v. Bickley, 2 Rawle, 431; Aspden v. Nixon, 4 How. (U. S.) 467; Stacy v. Thrasher, 6 How. (U. S.) 44; McLean v. Meek, 18 How. (U. S.) 16; Law v. Bartlett, 8 Allen 259; 1 Freeman on Judgments, § 163.
The doctrine is not different where the same person is administrator- in both States. His two administrations are regarded as wholly independent of each other; “so much, so,” says Mr. Redfield in his work on Wills (p. 26), “that' a judgment recovered against the personal representative of the estate in one State forms no ground of action against such representative in another State.”
The judgment was against the defendant in his representative capacity only; his representation of the estate was a qualified one; it did not extend beyond the assets of which the court in Florida appointing him had jurisdiction.
As said in Jefferson v. Beall, supra, “The defendant is [was] not personally a party, otherwise than as a 'commissioned representative of the couiff making the appointment and for the limits of its jurisdiction, so that beyond that jusisdiction he can exercise no authority, or do or omit -any act which will affect the due administration of the trust by the local authorities. * * * The domestic representative has no authority to prosecute or defend suits in foreign jurisdictions, except by the permission and authority of the particular State, and only as to assets there located.”
In Johnson v. Powers, 139 U. S. 159, the court used this language: “A judgment recovered against the administrator of a deceased person in one State is no evidence of debt, in a subsequent suit by the same plain*227.tiff in another State, either, against an administrator, whether the same or a different person, appointed there, or against any other person having assets of the deceased.”
In Johnson v. Johnson, 63 Hun. 4, it was held that while the plaintiff represented the estate in Michigan and also in New York, he was simply a representative in each State; that as the administrator of the estate' in New York he was a stranger to the Michigan judg-i ment.
In Ela v. Edwards, 13 Allen, 48, the court held that if ancillary administration is taken out in another State upon the estate there of a deceasd citizen of Massachusetts, a decree of the judge of probate there, allowing a claim of the administrator against the estate, and .finding a balance due to him over and above the assets coming to his hands, is not conclusive upon the court of Massachusetts, and will not entitle the administrator to charge for such balance upon his settlement of the estate in that State. The court said: “We are unable to find any just ground of distinction between the principles which govern this case and those which determined the decision in Law v. Bartlett." The case of Law v. Bartlett is decisive of the proposition that the two administrations are entirely independent of each other and there is no privity between the two administrators. See also Reynolds v. Stockton, 140 U. S. 272, and Price v. Mace, 47 Wis. 1.
The conclusion, from the foregoing principles announced and ’cases cited, is, that the. judgment, the foundation of plaintiff’s action, is res inter alios acta, and is not binding upon the defendant as a representative of the estate in this State. The complaint, being upon the judgment, does not state a cause of action, and judgment should have been rendered for the defendant in the court below.
Heversed and remanded.